Case 1:19-cr-00059-LO Document 168-7 Filed 11/23/20 Page 1 of 1 PagelD# 1364

ica h

Branch Banking and Trust Company

 

Deposit Operations

P O Box 1489
Lumberton, NC 28359

AFFIDAVIT of BRANCH BANKING AND TRUST COMPANY

L, Patricia Cober, Deposit Specialist of Branch Banking and Trust Company, declare under penalty and to
the best of my knowledge and belief:

That as an employee of Branch Banking and Trust Company; have the authority to execute this affidavit
and certify to the authenticity of the records produced with this affidavit.

That the records produced herewith by Branch Banking and Trust Company are original documents or
are true copies of records of a regularly conducted banking activity that:

A. Were made by an employee with knowledge of those matters at or near the time of the
occurrence of the matters as set forth in the documents;

B. Were made and kept in the regularly conducted banking activity of Branch Banking and Trust
Company personnel;

C. Were made and kept by the regularly conducted activity of Branch Banking and Trust
Company as a regular practice, on or about the time of the act or event recorded.

That the accompanying records constitute all the records demanded in connection with the subpoena
served on the bank, as that demand may have been narrowed by the demanding party or the agency.

Dated: _12/19/14 Cdr ain CO Qen

Signature

Patricia Cober
Print Name

State of North Carolina County of Robeson

i is 19" ZOY4=-..
Sworn to and subscribed before me this 19 day of Deceywitie A cn

ito (Vidor. ilo fue

Los 5
Notary Public )

  
 

My Commission Expires

GOVERNMENT
EXHIBIT

G\-c

 
